




Exhibit 10.28 

[g20427img1028.jpg]


AGREEMENT FOR THE PROVISION

 

OF

PROFESSIONAL SERVICES

Between     

GEOVIC CAMEROON P.L.C.


and


LYCOPODIUM MINERALS PTY LTD

CONTRACT NO.

(5-1637)

--------------------------------------------------------------------------------

AGREEMENT FOR THE PROVISION OF PROFESSIONAL SERVICES        Table of Contents   
      PAGE      1.0    INTERPRETATION AND DEFINITIONS      2.0    TERM   
3  3.0    AGREEMENT TO PERFORM SERVICES   
3  4.0    SCOPE OF SERVICES   
3  5.0    PRICE SCHEDULE   
3  6.0    PAYMENT   
4  7.0    VARIATIONS   
 4  8.0    EARLY TERMINATION   
4  9.0    CONFIDENTIALITY   
5  10.0    INTELLECTUAL PROPERTY   
5  11.0    INDEMNITY   
6  12.0    INSURANCE   
6  13.0    LIMITATION OF LIABILITY   
7  14.0    SUSPENSION   
8  15.0    FORCE MAJEURE   
8  16.0    DEFAULT BY THE ENGINEER   
8  17.0    SUBCONTRACTORS   
9  18.0    COMPLIANCE WITH STATUTORY REQUIREMENTS   
10  19.0    NOTICES   
10  20.0    DISPUTE RESOLUTION   
11  21.0    MISCELLANEOUS PROVISIONS   
11  22.0    KEY PERSONS   
12     
SCHEDULE 1 -SCOPE OF SERVICES       SCHEDULE 2 -PRICING SCHEDULE


--------------------------------------------------------------------------------

     

PROFESSIONAL SERVICES AGREEMENT

THIS AGREEMENT is made the 2nd day of December, 2009



BETWEEN



GEOVIC CAMEROON, P.L.C., a company having its office at BP 11555, Yaounde,
Cameroon ('the Principal').



AND



LYCOPODIUM MINERALS PTY LTD (ABN 34 055 880 209) a company having its office at
Level 5, 1 Adeiaide Terrace, East Perth, Western Australia, 6004 ('the
Engineer');



WHEREAS,



A.     

The Principal is desirous of having the Services carried out by the Engineer,
the details of which are more particularly described in the Contract.

  B.     

The Engineer has represented to the Principal that it has significant knowiedge
and experience in carrying out the Services.

  C.     

The Principal has accepted the proposal of the Engineer subject to the
conditions herein contained and the parties now desire to evidence their
agreement.

NOW THIS AGREEMENT WITNESSES and the parties hereto mutually agree as follows:

1.0     

INTERPRETATION AND DEFINITIONS

     

1.1     Interpretation



           In this Contract, uniess the contrary intention appears:



           (a)     

references to persons include natural persons, partnerships, joint ventures,
unincorporated associations, corporations, or government or statutory bodies or
authorities;

  (b)     

words indicating the singular number inciude the plurai number and vice versa;

  (c)     

where an expression is defined, another part of speech or grammatical form of
that expression has a corresponding meaning;

  (d)     

headings are for reference only and do not form part of this Contract; and

  (e)     

the words "inciude", "includes" and "including" are a reference to "inciuding,
but not limited to".

 

           1.2     Definitions

            In this Contract the following expressions shall have the following
meanings:



  Lycopodium Minerals Ply Ltd

Page 1



--------------------------------------------------------------------------------

     "Business Day" means a day other than a Saturday, Sunday or day on which
banks in Denver, Colorado are authorized or required to be closed.

     "Commencement Date" means (December 2, 2009) or such other date as the
parties may agree in writing for the Services to begin.

     "Completion Date" means (December 31, 2010) or such other date as the
parties may agree in writing for the Services to complete.



     "Confidential information" means:



       (a)     

all information and data received by the Engineer as a result of performing the
Services and includes specifications, drawings, designs, trade secrets, plans,
know-how and ideas which has been marked or otherwise identified by the
Principal as confidential or is otherwise of a nature or quality where a
reasonable person in the Engineer's position would consider it to be
confidential; but

  (b)     

does not include information and data that (a) was known by the Engineer without
confidentiality restrictions at the time of its receipt from the Principal or a
third party; (b) was or becomes available to the public other than as a result
of a breach of the terms of this Agreement; or (c) was or becomes available to
the Engineer on a non-confidential basis and other than in connection with the
Principal's disclosure pursuant to this Agreement from a source that was not, to
the Engineer's knowledge, prohibited from disclosing such information to the
Engineer.

      "Consequential Loss" means any indirect, or consequential loss, liability
or damage including: loss of use of property; business interruption, loss of
actual or anticipated revenue, income or profits or any other form of economic
loss; and special damages, howsoever arising.

      "Contract" means the agreement between the parties recorded herein,
together with the Annexures and Schedules attached hereto and all other
documents incorporated by express reference or by necessary implication.

      "Engineer's Background IP" means all Intellectual Property of the Engineer
which is in existence at the date of this Contract or comes into existence after
the date of this Contract otherwise than as a direct resull of the performance
of the Services or the performance of other work on behalf of the Principal or
its affiliates.

      "Force Majeure" means any cause beyond the control of the party affected
which that party could not reasonably have foreseen and guarded against,
including acts of God, fires, riots, civil commotion or civil unrest,
incendiarism, interference by civil or military authorities or act of war
(deciared or undeclared), provided that insufficiency of, or inability to use
funds for any reason cannot constitute a force majeure event.

      "Intellectual Property" includes the protected rights existing anywhere in
the world attaching to inventions, patents, registered designs, trade marks,
trade secrets, copyright, circuit layouts, drawings, designs and proprietary
know-how, processes and techniques.



     "Month"means one calendar month.



     "Services" means the whole of the work required to be executed by the
Engineer in accordance with this Contract.



  Lycopodium Minerals Ply Ltd

Page 2



--------------------------------------------------------------------------------

      "Services IP" means all Intellectual Property created as a direct result
of the performance of the Services under this Contract.

2.0     

TERM

            

The Contract commences on the Commencement Date and ends on the Completion Date.

  3.0     

AGREEMENT TO PERFORM SERVICES

   

The Engineer agrees to:

    (a)     

perform the Services for the Principal in accordance with the terms and
conditions of this Contract;

    (b)     

compiy with all reasonable directions given to the Engineer by the Principal
from time to time; and

    (c)     

perform the Services (1) in a manner consistent with the high level of skill and
care ordinarily exercised by international engineering firms who specialize in
the Services called for under this Contract and, (2) which would be expected if
the Services are to be performed in a manner consistent with all applicable
rules, laws, regulations and statutes and the objectives of safety, reliability,
environmental protection. economy and expediency.

  4.0     

SCOPE OF SERVICES

   

The scope of Services and the specific items of work that are to be performed by
the Engineer are set out in Schedule 1. The Engineer shall provide the services
and all relevant work product in useable electronic formats including but not
limited to AutoCad, MS Word. PDF and/or MS Excel. Engineer shall provide weekly
reports summarizing its progress on the Services and its costs and charges to
date for the Services in form satisfactory to Principal.

  5.0     

PRICE SCHEDULE

 

           5.1     

In consideration of the performance of the Services by the Engineer in
accordance with the terms and conditions of this Contract. the Principal agrees
to pay the Engineer in accordance with Clause 6.0.

  5.2     

The Engineer is entitled to charge the Principal the fees. any government taxes
levied on those fees (including any withholding, consumption, value added or
goods and services taxes), charges and imposts. as defined in Schedule 2. All
discounts, concessions and rebates inuring to the benefit of Principai shall be
for the account of Principal.

  5.3     

The fees for each payment due the Engineer under this Contract will be paid in
Australian Dollars.

  5.4     

Should the Principal dispute any part of any invoice, that part of the invoice
not in dispute shall be paid within the period prescribed in Clause 6.2.

  5.5     

Engineer agrees not to increase its billing rates for the Services until after
delivery of the Bankable Feasibility Study referenced in Schedule 1.

 



  Lycopodium Minerals Ply Ltd

Page 3



--------------------------------------------------------------------------------

6.0     

PAYMENT

  6.1 Invoices     Within fourteen (14) days after the end of each Month, the
Engineer shall submit to the Principal its invoice for payment.     6.2 Payment
   

Any amount payable by the Principal to the Engineer pursuant to this Clause 6.0
shall be paid within thirty (30) days from date of the invoice subject always to
any rights under this Contract which the Principal may have to withhold or
deduct payment from the Engineer.

    7.0 VARIATIONS     7.1 Requests    

The Principal may at any time and from time to time by notice in writing to the
Engineer, request a variation to the Services either by way of an increase or
decrease in the Services or by way of changes in the character or quaiily of
material or equipment used in providing the Services provided that such
variation shall not have the effect of materially changing or altering the
quantity, nature or character of the Services.

    7.2 Format    

No variation to the Services pursuant to Clause 7.1 shall be permitted either by
the Principal or by the Engineer until the terms have been reduced to writing
and agreed between the parties. Engineer shall keep a current log of all
agreed-to variations which shall be available to Principal upon request.

    7.3 Incorporation     Any variation to the Services agreed between the
Engineer and the Principal in accordance with Clause 7.2 shall be deemed to be
part of the Services.     7.4 Pricing     The price of a variation shall be
determined by agreement between the parties taking into account the fees
specified in Schedule 2.     8.0

EARLY TERMINATION

      8.1     

The Principal may terminate this Contract at any time prior to the Completion
Date by giving to the Engineer one (1) month written notice of its intention to
terminate.

    8.2     

In the event of such early termination, the Principal's liability to the
Engineer shall not exceed the amount owing under this Contract for the Services
performed up to the date of termination, together with the Engineer's reasonable
demobilisation costs and any other direct, out-of-pocket costs or expenses
incurred as a direct result of performing the Services for which the Engineer
remains liable. If requested by the Principal the Engineer shall supply
reasonable evidence to support the amounts claimed for such costs and expenses.

 



  Lycopodium Minerals Ply Ltd

Page 4



--------------------------------------------------------------------------------

9.0     

CONFIDENTIALITY

  9.1 Scope    

The Engineer agrees to use Confidential Information solely for the purpose of
performing the Services and for no other purpose. Except where required by law,
the Engineer shall keep secret and confidential and shall not disclose to any
third party without the prior written consent of the Principal, any Confidential
Information and shall take or cause to be taken such reasonable precaution as
may be necessary to maintain secrecy and confidentiality and prevent disclosure,
including obtaining confidentiality agreements from its employees and agents.

    9.2 Publicity    

Except where required by law, the Engineer shall not advertise, publish or
release information to the public concerning this Contract, the Services or the
operations of the Principal without prior written consent of the Principal.

    9.3 Records      

Principal shall have access to all Service-related work product upon request
during the term of this Contract, excluding Engineers Background IP. Principal
shall also have reasonable access to billing and expense records and timesheets
concerning Engineer's costs and charges for the Services upon written request.
On completion of the Services or termination of the Contract, the Engineer shall
promptly return to the Principal all documents including specifications,
drawings, designs and plans provided to the Engineer by the Principal during the
term, and all relevant Service-related work product including, but not limited
to Service IP. Without in any way limiting the operation of the foregoing
provisions of this Clause 9.0, the Engineer may retain one (1) record set of any
such documents.

      The Engineer shall provide the Deliverables in useable electronic formats
including but not limited to AutoCad, MS Word, PDF and/or MS Excel.       If the
Engineer provides any Deliverable in an editable electronic format:      
(a)        the Engineer may make necessary modifications to the extent it is
reasonably necessary in order to protect the Engineer's Background IP; and      
(b)

the Principal shall indemnify and hold harmless the Engineer against any loss,
damage, claims, demands, proceedings, costs, charges and expense whatsoever to
the extent arising from any non-Engineer approved amendments made by the
Principal or on the Principal's behalf to any such documents.

    Any variation to the Services agreed beteen the Engineer and the Principal
in accordance with Clause 7.2 shall be deemed to be part of the Services.      
9.4 Maintenance of Confidentiality    

The Engineer shall ensure that each of its employees and all subcontractors and
their employees and agents do not divulge or use for their own purposes any
Confidential Information.

    10.0

INTELLECTUAL PROPERTY

      10.1     

The parties acknowledge that the Engineer remains the owner of all Engineer
Background IP.




  Lycopodium Minerals Ply Ltd

Page 5



--------------------------------------------------------------------------------

10.2

The Engineer grants to the Principal a non-exclusive, royalty free, irrevocable
licence to use Engineer Background IP, which is incorporated into the Services
IP, to the extent necessary to enable the Principal to exercise its rights in
the Services IP. 

   10.3 All Services IP and other Services-related work product shall be vested
in and shall be the sale property of the Principal as and when created.     10.4
The Principal grants to the Engineer a non-exclusive, non-transferable,
revocable licence to use the Services IP for the sale purpose of performing the
Services.     10.5 The Engineer acknowledges that it owns or is licensed to use
Intellectual Property that the Engineer incorporates into the Services.    
11.0     

INDEMNITY

   

Subject to clause 13.0 the Engineer shall indemnify and keep indemnified and
also defend, protect and hold harmless the Principal and its directors,
officers, employees, consultants and agents other than the Engineer against any
loss, damage, claims, demands, proceedings, costs, charges and expense
whatsoever in respect to personal injury (which expression shall include illness
and disability) to, or death of all persons including the Engineer's own
employees and in respect of loss or damage to all property real or personal
(Including but not limited to the property of the Principal) to the extent
arising out of any negiect, act or omission of the Engineer or out of any
default of the Engineer in the execution of the Services or obligations under
this Contract.

  12.0     

INSURANCE

   

12.1     Required Insurances

   

The Engineer shall procure prior to commencing the performance of the Services
and maintain until the Services are completed (other than in the case of
professional indemnity Insurance. which shall be maintained for six (6) years
after the Services are completed) and shall use its best endeavors to ensure
that any, as applicable, authorised subcontractor procures and maintains the
following insurance coverage:

         (a)  

Workers compensation and occupational disease insurance to cover statutory and
common law claims and liabilities arising out of work related injuries or
incapacities, with limits as required by any and all applicable statutes.

                (b)     

Commercial general liability (public liability) insurance covering personal
injury, bodily injury and property damage arising from operations and premises
involved in the services, with a combined single limit of liability not less
than A$2,000,000 per occurrence, including:

 

                                     ●    Broad form property damage coverage; 
 ●    Products and completed operations liability coverage; and   ●    Waiver of
Subrogation endorsement in favour of the Geovic. 


                       

(c)        Professional indemnity insurance with a sum insured of A$5,000,000
per occurrence and in the aggregate.

 



  Lycopodium Minerals Ply Ltd

Page 6



--------------------------------------------------------------------------------


  (d)     

Insurance in respect of any motor vehicle used in performing the Services
(including third party, personal injury and property damage insurance) with
limits subject to the reasonable approval of Principal, including but not
limited to:

       ●         Coverage for all owned, leased, non-owned and hired licensed
vehicles used in connection with the Services provided, with combined bodily
injury and property damage liability limits of not less than A$2,000,000; and  
  12.2 Insurance Coverage     

Insurance coverage shall be effected with Insurers approved by the Principal
(which approval shall not be unreasonably withheld) and the Engineer shall
provide the Principal with copies of certificates of currency for all such
insurance policies upon request by the Principal. All insurance to be provided
under this Clause 12 shall be primary with respect to any other similar
insurance available to Principal. Engineer shall disclose to Principal any of
the coverages that are Claims Made prior to the Commencement Date. Any losses,
whether or not covered by the insurance described in this Clause 12 or within
the deductible of such insurance, will be the responsibility of the Engineer. If
the insurance coverage is not procured or maintained as required by Clause 12.0
then the Principal may:

    (a)      terminate this Contract forthwith by written notice to the
Engineer; or       (b)      procure such coverage and deduct the cost of any
premium from the fees payable to the Engineer under Clause 6.0.     Engineer and
its subcontractors are solely responsible for, and must therefore provide, their
own insurance coverage with respect to any and all tools, equipment and
temporary buildings that are owned by them. Principal is not responsible for
insuring against loss or damage to the Engineer's or its subcontractors' tools,
equipment and temporary buildings.     13.0     

LIMITATION OF LIABILITY

      13.1     

For a period of 12 months after the Completion Date, the Principal may, by
notice to the Engineer, call upon the Engineer to provide professional services
free of charge for completing any rectification of any omission or defect with
regard to the Services. The notice shall identify the omission or defect and
state the date by which the rectification work is to be completed. Where
rectification work is to be carried out it shall be done at times and in a
manner which causes as little inconvenience to the Principal and its client, as
the case may be, as is reasonably possible.

    13.2     

Costs associated with any contractors' or manufacturers' mobilisation,
equipment, material, labour, accommodation and all other items and like things
necessary to reclify the Engineer's omission or defect referred to in Clause
13.1 shall be to the Principal's account.

    13.3     

Notwithstanding any clause to the contrary, the Engineers total aggregate
liability to the Principal for all mailers, if any, which may arise out of or in
connection with the Services or dealings between the parties in connection with
this Contract whether in contract, including quasi-contract; in tort for
negligence or otherwise; or otherwise at law (including statute) or in equity,
shall be limited (and the Principal releases the Engineer of any liability
extending beyond those limits):

      (a)     

in respect of corrective action taken by the Engineer under the provisions of
Clause 13.1, to the provision of professional services to a maximum amount of
fifteen percent (15%) of the total aggregate amount of the Engineer's fees
payable under this Contract, but such limit shall be reduced to the extent sums
have already been incurred under Clause 13.3(b) below; and

 



  Lycopodium Minerals Ply Ltd

Page 7



--------------------------------------------------------------------------------

                        (b)     

in respect of liability under clause 22 with respect to Key Persons, to a
maximum amount of fifteen percent (15%) of the total aggregate amount of the
Engineer's fees payable under this Contract, but such limit shall be reduced to
the extent sums have already been incurred under Clause 13.3(a) above;

 

                         (c)     

in respect of claims for which the Engineer is indemnified under the Public
liability insurance policy provided by the Engineer pursuant to Clause 12.1(b),
to a maximum of A$10,000,000;

 

                         (d)     

in respect of claims for which the Engineer is indemnified under the
Professional Indemnity insurance policy provided by the Engineer pursuant to
Clause 12.1(c), to a maximum of A$10,000,000 and

 

                         (e)     

in respect of claims for which the Engineer would be entitled to indemnity under
any other insurance policy provided by the Engineer pursuant to Clause 12.1, to
the limit of indemnity under that policy. Notwithstanding anything in this
Contract expressed or implied to the contrary, neither of the parties hereto
shall be liable to the other for any Consequential Loss whatsoever or howsoever
arising.

 

14.0     

SUSPENSION

       14.1     

Suspension of obligations

   

The Principal may at any time suspend the performance of the Services or any
part thereof, by providing a written notice to the Engineer. The Engineer shall
be entitled to reasonable demobilisation costs and any other direct,
out-of-pocket costs or expenses incurred as a direct result of such suspension.
If requested by the Principal the Engineer shall supply reasonable evidence to
support the amounts claimed for such costs and expenses.

       14.2 

Recommencement of obligations

   

If the Services are suspended under Clause 14.1, then the Principal may
subsequently at any time resume the performance of the Services or any part
thereof, by providing a written notice to the Engineer. Upon receiving such
notice the Engineer shall recommence performance of the Services as soon as
reasonably possible.

  15.0     

FORCE MAJEURE

   

If either party is unable at any time whether wholly or in part by reason of
Force Majeure to carry out all or any of its obligations under this Contract,
that party shall give to the other prompt written notice to that effect, giving
full particulars of such Force Majeure as is claimed to exist and to have
occurred and thereupon the obligations under this Contract of the party giving
that notice shall, to the extent that they are affected by such Force Majeure,
be suspended during but not longer than the continuance of the Force Majeure.
The party so claiming Force Majeure shall immediately take all reasonable steps
within its power to remove or overcome the effects of that Force Majeure.

  16.0     

DEFAULT BY THE ENGINEER

   

16.1 

Conditions of Default     Subject to Clause 14.0, if the Engineer at any time:  
  (a)      fails to carry out the Services with due diligence to the reasonable
satisfaction of the Principal;  



  Lycopodium Minerals Ply Ltd

Page 8



--------------------------------------------------------------------------------

   

 

(b)  defaults in the performance or observance of any obligation contained in
this Contract;     (c)  refuses or neglects to carry out any reasonable
instruction which the Principal is entitled to give;     (d) 

gives or offers any substantial gift, whether by way of monies, goods or
otherwise to any employee of the Principal, or if any employee of the Principal
has an undisclosed substantial interest in the Engineer's business of which the
Engineer is aware and the existence of which the Engineer fails to disclose to
the Principal, then the Principal may give the Engineer notice in writing (not
to be given unreasonably) specifying the default and requiring the Engineer to
remedy the same at the Engineer's expense.

    16.2 Failure to Rectify     If within fourteen (14) days after notice under
Clause 16.1 is given the Engineer fails to provide adequate assurance that the
default will be rectified and the Services satisfactorily proceeded with and
completed, or to show just cause why the Principal should not exercise its power
contained in this clause, then the Principal (without prejudice to any other
rights that it may have under this Contract or otherwise) may exercise all or
any of the following powers:     (a)     

Suspend payment for Services rendered from the date of the notice given under
Clause 16.1 until the default has been remedied, or until an election is made
under Clause 16.2(b) or Clause 16.2(c).

       (b)      Take all or any part of the Services remaining to be completed
out of the hands of the Engineer or any other person in whose hands or
possession the Services or any part may be.       (c)      Terminate this
Contract    If the Principal takes action under Clause 16.2(b), the Engineer
shall not be entitled to any further payment over and above those payments due
in respect of Services rendered up to the time the Services are taken, less all
reasonable costs and expenses reasonably and necessarily incurred by the
Principal as a direct result of the Engineer's default.    17.0     

SUBCONTRACTORS

    17.1     

Approval

     

The Engineer shall not subcontract any part of the Services without the prior
written consent of the Principal, which consent the Principal shall not
unreasonably withhold.

    17.2     

Obligations

     

In no case shall the Principal's consent to any subcontract relieve the Engineer
of any of its obligations and liabilities under this Contract in respect of its
performance and the timing of its performance of the Services.

    17.3     

Liability

     

Notwithstanding the consent of the Principal to a subcontract, the Engineer
shall be liable to the Principal for the acts and omissions of any subcontractor
or any employee or agent of any subcontractor, being performed in relation to
the Services, as if such were the acts or omissions of the Engineer or the
employees or agents of the Engineer.

 



  Lycopodium Minerals Ply Ltd

Page 9



--------------------------------------------------------------------------------

 



18.0     

COMPLIANCE WITH STATUTORY REQUIREMENTS

   

The Engineer shall comply with the requirements of applicable laws, rules,
regulations and statutes, including but not limited to, all Acts of Parliament
in the State of Western Australia as amended from time to time and with the
requirements of alt ordinances, regulations, bylaws, orders and proclamations
made or issued thereunder and with the lawful requirements of public, municipal
and other authorities in any way affecting or applicable to the Services.

   

The Engineer shall give all notices necessary to comply with Clause 18.0.

  19.0     

NOTICES

   

All notices and enquiries by the Principal relating in any way to this Contract
and the Services shall be directed by the Principal to the Engineer as follows:

   

                 

Robert Osmetli
Lycopodium Minerals Pty Ltd
Level 5, 1 Adelaide Terrace
EAST PERTH WA 6004
Telephone: +61 (0)862105222
Facsimile:   +61 (0)86210520
Email: bob.osmetti@lycopodium.com.au    

All notices and invoices from and enquiries by the Engineer relating in any way
to this Contract and the Services shall be directed by the Engineer to the
Principal as follows:

   

 

David Beling
Geovic Cameroon PLC
742 Horizon Court, Suite 300A
Grand Junction, CO 81506
Telephone: (970) 256-9681
Facsimile:   (970) 256-9241
Email: dbeling@geovic.net 

   

Contract notices oniy shall also be directed by the Engineer to the Principal as
follows:

   

 

Geovic Cameroon, PLC
P.O. Box 11555 Yaounde, Cameroon
Attention: Managing Director
Telephone: 237-33014642
                    237-2221-4518
Facsimile:   237-2221 1802
E-mail: rhowe@geoviccameroon.com    

The parties will not be under any obligation to review, respond or act upon any
email communication not addressed as specified above.

   



  Lycopodium Minerals Ply Ltd

Page 10



--------------------------------------------------------------------------------

 

20.0     DISPUTE RESOLUTION               Disputes, questions or difference of
opinions ("Disputes") arising out of this Contract shall be resolved in the
following manner:     (a)     

A senior manager from either party shall notify the other party that a Dispute
requires resolution. Such notice shall provide reasonable particulars as to the
nature of the Dispute.

   (b)     

A senior manager from each party shall meet within fourteen (14) days after the
Dispute has been referred to them to resolve the issue.

    (c)     

If the senior managers are unable to settle the Dispute within fourteen (14)
days, then either party may commence arbitration as set forth below in this
Article 20.

        (d)     

If the parties have been unable to resolve a Dispute pursuant to the procedures
set forth above, then either party, in its sale discretion, may invoke binding
arbitration under the Rules of Arbitration of the International Chamber of
Commerce, and any arbitration conducted thereunder shall occur in London,
England. If the aggregate amount of the Dispute(s) is less than $1,000,000, then
the parties shall mutually agree on one (1) arbitrator. If the parties cannot
agree on one (1) arbitrator or if the aggregate amount of the Dispute(s) is
equal to or greater than $1,000,000, then there shall be three (3) arbitrators,
with each party selecting one; the third arbitrator, who shall be the chairman
of the panel, shall be selected by the two (2) party-appointed arbitrators. The
decision of the arbitrators shall be final and binding. Each party shall bear
its costs in such Dispute resolution, including without limitation, reasonable
attorneys' fees.

    21.0      MISCELLANEOUS PROVISIONS     21.1      Governing Law     This
Contract shall be subject to the laws of England and Wales, excluding their
choice of law rules.     21.2 Amendment and Waiver        The terms of this
Contract may only be varied in writing, signed by the parties. Failure by a
party to insist upon compliance with any provision of this Contract shall not be
deemed a waiver of such provision.     21.3 Further Assurances     Each party
shall sign, execute and do all things as may be reasonably necessary to
effectively carry out and give effect to the terms and intentions of this
Contract.     21.4 Assignment     Neither party shall assign this Contract in
whole or in part or any benefit, monies, or interest under this Contract without
the prior written approval of the other party.     21.5 Entire Agreement    
This Contract constitutes the entire agreement between the parties with respect
to the subject matter of this Contract and contains all of the representations,
warranties, covenants and agreements of the Parties in relation to the subject
matter of this Contract as at the date of this Contract.

    



  Lycopodium Minerals Ply Ltd

Page 11



--------------------------------------------------------------------------------

             21.6      Survival of Obligations        The obligations contained
in clauses 9.0, 10.0 and 13.0 shall survive the completion, expiration, or
termination of this Contract.       21.7 Independent Contractor Status         
The Engineer is and shail at ail times be an independent contractor in the
performance of the Services. Neither the Engineer nor any of its employees,
agents, contractors or subcontractors shall be in any way (deemed or otherwise
considered), at any time, an employee of the Principal or of any company related
or affiliated with the Principal. The Engineer acknowledges that it shall be
liable and solely responsible for, and shall pay, ail wages, salaries,
withholdings, taxes and assessments applicable to the Engineer or to its
employees, including income tax, payroll taxes, workers' compensation insurance
and unemployment insurance, automobile insurance, personal injury or life
insurance, national insurance contributions and other similar obligations
imposed by any jurisdiction and required to be paid in connection with the
Services and the payments that the Engineer receives under this Agreement, and
the Engineer shall save harmless, defend and indemnify the Principal from any
and all damages, causes of action, actions, debts, claims, demands, losses,
expenses (including reasonable attorney's fees), liabilities or obligations
which may result from any breach by the Engineer of this Section of this
Agreement.       21.8 Severance       If any part of this Contract is or becomes
void or unenforceable that part is, or will be, severed from this Contract so
that all parts that are not, or do not become, void or unenforceable remain in
full force and effect and are unaffected by that severance.       22.0 KEY
PERSONS       The Engineer agrees to maintain the following Key Persons listed
below for the purpose of performing the Services. Except as set forth below,
Engineer's Key Persons shall not be removed from the project without written
consent of Principal. In the event any Key Persons become unavailable to perform
their respective Services as specified in the approved man-hour budget, the
Engineer shail be liable to pay liquidated damages to the Principal at the sums
set out below up to the maximum amount. The Engineer shall not be liable in the
event such Key Persons are unavailable due to illness, death or injury,
resignation, removal by the Principal, annual leave, rest and recreation leave,
statutory leave or compassionate leave, or where the Principal suspends the
Services under Clause 14.0 for a duration greater than 3 months. The aggregate
liability for non availability of Key Persons shall not exceed 10% of the
aggregate of the amounts payable under this Contract as set out in Clause
13.2(b).           Key Persons                                  Liability 
Robert Osmetti         5% of the Fees for the Withdrawal Period  Brett
Crossley       2.5% of the Fees for the Withdrawal Period  David O'Brien      
2.5% of the Fees for the Withdrawal Period      For the purpose of this
provision the 'Fees for the Withdrawal Period" means the fees payable to the
Engineer under this Contract for the period commencing from the date that the
services of the Key Person were required but not provided and ending on the
earlier of the date that the Key Person is reinstated or the date that the
services of the Key Person are essentially completed (although applicable
extensions of time for which the Engineer is entitled shall be deducted from
such completion date).  



  Lycopodium Minerals Ply Ltd

Page 12



--------------------------------------------------------------------------------



The Principal has the right, in its discretion, to request the Engineer 10
remove any of its personnel providing services with respect to the Project.

EXECUTED on the date set out at the commencement of this Contract.

Signed for and on behalf of GEOVIC CAMEROON, P.L.C.
by its duly authorised representative:



By: /s/ Richard Howe                                         
SIGNATURE

Richard Howe                                                      
NAME

Managing Director                                               
POSITION





Signed for and on behalf of LYCOPODIUM MINERALS
PTY LTD by its duly authorised representative:





/s/ R. Osmetti                                                      
SIGNATURE

/s/ PP  PETER DE LEO
MANAGING DIRECTOR





  Lycopodium Minerals Ply Ltd

Page 13



--------------------------------------------------------------------------------